HARDIN, P. J.
The special term was called upon to exercise its discretion in respect to whether the additional allowance should be allowed or not. The papers do not show that the discretion was abused, and it ought not to be interfered with. Meyer Rubber Co. v. Lester Shoe Co., 92 Hun, 52, 36 N. Y. Supp. 729; Proctor v. Soulier, 8 App. Div. 69, 40 N. Y. Supp. 459.
2. The claim was not presented, before the action was commenced, to the chief fiscal officer of the city. Gage v. Village of Hornellsville, 106 N. Y. 668, 12 N. E. 817; Dawson v. City of Troy (Sup.) 2 N. Y. Supp. 137; King v. Village of Randolph, 28 App. Div. 28, 50 N. Y. Supp. 902.
Order affirmed, with $10 costs and disbursements. All concur.